Exhibit 10.3


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THIS CERTIFICATE.
 
WARRANT NO. «Warrant No» NUMBER OF SHARES:  «No of Shares»
DATE OF ISSUANCE:  October 22, 2009 (subject to adjustment)
 
WARRANT TO PURCHASE SHARES
OF COMMON STOCK OF
A.P. PHARMA, INC.
 
This Warrant is issued to «Purchaser», or its registered assigns (including any
successors or assigns, the “Purchaser”), pursuant to that certain Securities
Purchase Agreement, dated as of October 19, 2009, between A.P. Pharma, Inc., a
Delaware corporation (the “Company”), the Purchaser and certain other purchasers
thereunder (the “Purchase Agreement”) and is subject to the terms and conditions
of the Purchase Agreement.
 
1.         EXERCISE OF WARRANT.
 
(a)           Subject to the terms and conditions herein set forth, upon
surrender of this Warrant at the principal office of the Company and upon
payment of the Warrant Price (as defined below) by wire transfer to the Company
or cashier’s check drawn on a United States bank made payable to the order of
the Company, or exercise of the right to credit the Warrant Price against the
fair market value of the Warrant Stock (as defined below) at the time of
exercise (the “Net Exercise Right”) pursuant to Section 1(b), the Purchaser is
entitled to purchase from the Company, at any time after the date hereof and on
or before 5:00 p.m. New York City time on January 7, 2015 (the “Expiration
Date”) (subject to earlier termination of this Warrant as set forth herein), up
to «No of Shares» shares (as adjusted from time to time pursuant to the
provisions of this Warrant) of Common Stock (as defined below) of the Company
(the “Warrant Stock”), at a purchase price of $0.88 per share (the “Warrant
Price”).
 
(b)           Net Exercise Right.  If the Company shall receive written notice
from the Purchaser at the time of exercise of this Warrant that the holder
elects to exercise the Net Exercise Right, the Company shall deliver to such
holder (without payment by the Purchaser of any exercise price in cash) that
number of fully paid and nonassessable shares of Common Stock, par value $0.01
per share, of the Company (“Common Stock”) equal to the quotient obtained by
dividing (y) the value of this Warrant (or the specified portion thereof) on the
date of exercise, which value shall be determined
 

 
 
 

by subtracting (1) the Aggregate Warrant Price (as defined below) of the Warrant
Stock (or the specified portion thereof) immediately prior to the exercise of
this Warrant from (2) the Aggregate Fair Market Value (as defined below) of the
Warrant Stock (or the specified portion thereof) issuable upon exercise of this
Warrant (or specified portion thereof) on the date of exercise by (z) the Fair
Market Value (as defined below) of one share of Common Stock on the date of
exercise.  The “Fair Market Value” of a share of Common Stock shall mean the
last reported sale price and, if there are no sales, the last reported bid
price, of the Common Stock on the business day prior to the date of exercise as
reported by the NASDAQ Capital Market or such other principal exchange or
quotation system on which the Common Stock is then traded or, if the Common
Stock is not publicly traded, the price determined in good faith by the
Company’s Board of Directors.  The “Aggregate Warrant Price” shall be determined
by multiplying the number of shares of Warrant Stock by the Warrant Price of one
share of Warrant Stock. The “Aggregate Fair Market Value” of the Warrant Stock
shall be determined by multiplying the number of shares of Warrant Stock by the
Fair Market Value of one share of Warrant Stock.
 
(c)           Limitation on Exercise. Notwithstanding anything to the contrary
contained herein, the number of shares of Warrant Stock that may be acquired by
the Purchaser upon any exercise of this Warrant (or otherwise in respect hereof)
shall be limited to the extent necessary to ensure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by the Purchaser and any other Persons whose beneficial
ownership of Shares of Common Stock would be aggregated with the Purchaser’s for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), does not exceed 9.999% of the total number of then issued
and outstanding shares of Common Stock (including for such purpose the Shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.  Upon the written
request of the Purchaser, the Company shall within three Business Days confirm
orally and in writing to such Purchaser the number of Shares of Common Stock.
  This provision shall not restrict the number of shares of Common Stock which a
Purchaser may receive or beneficially own in order to determine the amount of
securities or other consideration that such Purchaser may receive in the event
of a transaction contemplated in Section 2 of this Warrant.
 
2.         TREATMENT OF WARRANT UPON A FUNDAMENTAL TRANSACTION.  If, at any time
while this Warrant is outstanding: (i) the Company effects any merger or
consolidation of the Company with or into another person, in which the
shareholders of the Company as of immediately prior to the transaction own less
than a majority of the outstanding stock of the surviving entity; (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions; (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property; or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each, a “Fundamental Transaction”), then the
Purchaser shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Stock then issuable upon exercise in full of
this Warrant (the
 

 
 
 

“Alternate Consideration”). The Company shall not effect any such Fundamental
Transaction unless prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Purchaser, such Alternate Consideration
as, in accordance with the foregoing provisions, the Purchaser may be entitled
to purchase, and the other obligations under this Warrant. The provisions of
this Section 2 shall similarly apply to subsequent transactions analogous to a
Fundamental Transaction.  Prior to the consummation of any such Fundamental
Transaction in (i) or (ii) above, the Company shall obtain any necessary
stockholder approval as required under the rules and regulations promulgated by
the NASDAQ Capital Market.
 
3.         CERTAIN ADJUSTMENTS.
 
(a)         Splits and Subdivisions; Dividends.  In the event the Company should
at any time, or from time to time, fix a record date for the effectuation of a
split or subdivision of the outstanding shares of Common Stock, or the
determination of the holders of Common Stock entitled to receive a dividend or
other distribution payable in additional shares of Common Stock or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as the “Common Stock Equivalents”) without payment of any
consideration by such holder for the additional shares of Common Stock or Common
Stock Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such distribution, split or subdivision if no record date is fixed), the per
share Warrant Price shall be appropriately decreased and the number of shares of
Warrant Stock shall be appropriately increased in proportion to such increase
(or potential increase) of outstanding shares.
 
(b)         Combination of Shares.  If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Common Stock, the per share Warrant Price shall be
appropriately increased and the number of shares of Warrant Stock shall be
appropriately decreased in proportion to such decrease in outstanding shares.
 
(c)         Adjustments for Other Distributions.  In the event the Company shall
declare a distribution payable in securities of other persons, evidences of
indebtedness issued by the Company or other persons, assets (excluding cash
dividends paid out of net profits) or options or rights not referred to in
Section 2(b), then, in each such case for the purpose of this Section 2(d), upon
exercise of this Warrant the holder hereof shall be entitled to a proportionate
share of any such distribution as though such holder was the holder of the
number of shares of Common Stock into which this Warrant may be exercised as of
the record date fixed for the determination of the holders of Common Stock
entitled to receive such distribution.
 
4.         NO FRACTIONAL SHARES.  No fractional shares of Warrant Stock will be
issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Fair Market Value of one
share of Warrant Stock.
 
5.         NO STOCKHOLDER RIGHTS.  Until the exercise of this Warrant or any
portion of this Warrant, the Purchaser shall not have nor exercise any rights by
virtue hereof as a stockholder
 

 
 
 

of the Company (including without limitation the right to notification of
stockholder meetings or the right to receive any notice or other communication
concerning the business and affairs of the Company).
 
6.         RESERVATION OF STOCK.  The Company covenants that during the period
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares of Common Stock (or other
securities, if applicable) to provide for the issuance of Warrant Stock (or
other securities) upon the exercise of this Warrant.  The Company agrees that
its issuance of this Warrant shall constitute full authority to its officers who
are charged with the duty of executing stock certificates to execute and issue
the necessary certificates for the Warrant Stock upon the exercise of this
Warrant.
 
7.         MECHANICS OF EXERCISE.
 
(a)         This Warrant may be exercised by the holder hereof, in whole or in
part, by the surrender of this Warrant and the Notice of Exercise attached
hereto as Exhibit A duly completed and executed on behalf of the holder hereof,
at the principal office of the Company together with payment in full of the
Warrant Price (unless the Purchaser has elected the Net Exercise Right) then in
effect with respect to the number of shares of Warrant Stock as to which the
Warrant is being exercised.  This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the Warrant Stock
issuable upon such exercise shall be treated for all purposes as the holder of
such shares of record as of the close of business on such date.  The Company at
its expense shall cause to be issued and delivered to the person or persons
entitled to receive the same a certificate or certificates for the number of
full shares of Warrant Stock issuable upon such exercise, together with cash in
lieu of any fraction of a share as provided above.  The shares of Warrant Stock
issuable upon exercise hereof shall, upon their issuance, be validly issued,
fully paid and nonassessable, and free from all preemptive rights, taxes, liens
and charges with respect to the issue thereof.  In the event that this Warrant
is exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.
 
(b)         To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Purchaser to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Purchaser or any other person of any obligation
to the Company or any violation or alleged violation of law by the Purchaser or
any other person, and irrespective of any other circumstance that might
otherwise limit such obligation of the Company to the Purchaser in connection
with the issuance of Warrant Stock. Nothing herein shall limit a Purchaser’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
8.         CERTIFICATE OF ADJUSTMENT.  Whenever the Warrant Price or number or
type of securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company
 

 
 
 

shall, at its expense, promptly deliver to the Purchaser a certificate of an
officer of the Company setting forth the nature of such adjustment and showing
in detail the facts upon which such adjustment is based.
 
9.         REPRESENTATIONS OF PURCHASER.  As of the date hereof, the Purchaser
hereby confirms the representations and warranties made by the Purchaser in
Section 4 of the Purchase Agreement.
 
10.         COMPLIANCE WITH SECURITIES LAWS.
 
(a)         The Purchaser understands that this Warrant and the Warrant Stock
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Stock may be resold without registration under the
Securities Act only in certain limited circumstances.  In this connection, the
Purchaser represents that it is familiar with Rule 144 under the Securities Act
of 1933, as amended (the “Securities Act”), as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
(b)         Prior and as a condition to any exercise of this Warrant (unless the
Purchaser has elected the Net Exercise Right) or the sale or transfer of the
Warrant Stock issuable upon exercise of this Warrant, the Purchaser shall
furnish to the Company such certificates, representations, agreements and other
information, including an opinion of counsel, as the Company or the Company’s
transfer agent reasonably may require to confirm that such exercise, sale or
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act unless such
Warrant Stock is being sold or transferred pursuant to an effective registration
statement.
 
(c)         The Purchaser acknowledges that the Company may place a restrictive
legend on the Warrant Stock issuable upon exercise of this Warrant in order to
comply with securities laws unless such shares of Warrant Stock are otherwise
freely tradable pursuant to an effective Registration Statement, under Rule 144
of the Securities Act or otherwise.
 
11.         NOTICES OF RECORD DATE.  In the event of:
 
(a)         any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend payable out of earned
surplus of the Company) or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or
 
(b)         any Fundamental Transaction; or
 
(c)         any voluntary or involuntary dissolution, liquidation or winding-up
of the Company,
 
then and in each such event the Company will mail or cause to be delivered to
the Purchaser (or a permitted transferee in compliance with Section 10 above) a
notice specifying (i) the date on which any such record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, and (ii) the date on which
any such Fundamental
 

 
 
 

Transaction, dissolution, liquidation or winding-up is to take place, and the
time, if any, as of which the holders of record of Common Stock (or other
securities) shall be entitled to exchange their shares of Common Stock (or other
securities) for securities or other property deliverable upon such Fundamental
Transaction, dissolution, liquidation or winding-up.  Such notice shall be
delivered at least ten (10) business days prior to the date therein specified.
 
12.         REPLACEMENT OF WARRANTS.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft, destruction or mutilation
of this Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of such Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.
 
13.         NO IMPAIRMENT.  Except to the extent as may be waived by the holder
of this Warrant, the Company will not, by amendment of its charter or through a
Fundamental Transaction, dissolution, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Purchaser against impairment.
 
14.         SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or Sunday or shall be a legal U.S. holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a Saturday, Sunday or legal U.S. holiday.
 
15.         TRANSFERS; EXCHANGES.  (a) Subject to compliance with applicable
federal and state securities laws and Section 10 hereof, this Warrant may be
transferred by the Purchaser with respect to any or all of the Warrant Stock
purchasable hereunder.  Upon surrender of this Warrant to the Company, together
with the Notice of Assignment in the form attached hereto as Exhibit B duly
completed and executed on behalf of the Purchaser, for transfer of this Warrant
as an entirety by Purchaser, the Company shall issue a new Warrant of the same
denomination to the assignee.  Upon surrender of this Warrant to the Company,
together with the Notice of Assignment in the form attached hereto as Exhibit B
duly completed and executed on behalf of the Purchaser, for transfer of this
Warrant with respect to a portion of the Warrant Stock purchasable hereunder,
the Company shall issue a new Warrant to the assignee, in such denomination as
shall be requested by the Purchaser, and shall issue to the Purchaser a new
Warrant covering the number of shares in respect of which this Warrant shall not
have been transferred.
 
(b)             This Warrant is exchangeable, without expense, at the option of
the Purchaser, upon presentation and surrender hereof to the Company for other
warrants of different denominations entitling the holder thereof to purchase in
the aggregate the same number of shares of Common Stock purchasable
hereunder.  This Warrant may be divided or combined with other warrants that
carry the same rights upon presentation hereof at the principal office of the
Company together with a written notice specifying the denominations in which new
warrants are to be issued to the Purchaser and signed by the Purchaser
hereof.  The term “Warrants” as used herein includes any warrants into which
this Warrant may be divided or exchanged.
 

 
 
 

16.             PAYMENT OF TAXES AND EXPENSES.  The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Warrant Stock purchased upon
exercise of this Warrant or (ii) new or replacement warrants in the Purchaser’s
name or the name of any transferee of all or any portion of this Warrant.
 
17.         MISCELLANEOUS.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.  All notices,
requests, consents and other communications hereunder shall be in writing, shall
be sent by confirmed facsimile or electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
facsimile or electronic mail transmission, or when so received in the case of
mail or courier, and addressed as follows:  (a) if to the Company, at 123
Saginaw Drive, Redwood City, California 94063, Attention: Chief Financial
Officer; Facsimile:  (650) 365-6490;  E-Mail:  jwhelan@appharma.com; with a copy
to Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California  94025,
Attention:  Alan C. Mendelson; Facsimile:  (650) 463-2600;
E-Mail:  alan.mendelson@lw.com and (b) if to the Purchaser, at such address or
addresses as may have been furnished by the Purchaser to the Company in
writing.  The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provisions.
 
18.         AMENDMENT; WAIVER.  Any term of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Purchaser.  No
waivers of any term, condition or provision of this Warrant, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
 
[Signature Page Follows]
 

 
 
 

IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.
 
A.P. PHARMA, INC.
 
 
 
By:                                                                                             
Name:
Title:
 

 
 
 

EXHIBIT A
 
NOTICE OF INTENT TO EXERCISE
(To be signed only upon exercise of Warrant)
 
 
To: A.P. Pharma, Inc.
 
The undersigned, the Purchaser of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder, __________________________ (________) shares of Common
Stock of A.P. Pharma, Inc. and
 
(choose one)
 
__________ herewith makes payment of ___________________________ Dollars
($_________) thereof
 
or
 
__________ exercises the Net Exercise Right pursuant to Section 1(b) thereof and
requests that the certificates for such shares be issued in the name of, and
delivered to __________________________________________, whose address is
____________________________________________________________________________________________________.
 
The undersigned by its signature below it hereby represents and warrants that it
is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended, and agrees to be bound
by the terms and conditions of the attached Warrant as of the date hereof,
including Section 10 thereof.
 
 
 
DATED:                                                      
 
 
(Signature must conform in all
respects to name of the Purchaser
as specified on the face of the
Warrant)
 

                  
«Purchaser»
Address:                                                   
                                                                 
                                                                 

 
 

 
 
 

EXHIBIT B
 
NOTICE OF ASSIGNMENT FORM
 
 
FOR VALUE RECEIVED, «Purchaser» (the “Assignor”) hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of A.P. Pharma,
Inc. (the “Company”) covered thereby set forth below, to the following
“Assignee” and, in connection with such transfer, represents and warrants to the
Company that the transfer is in compliance with Section 9 of the Warrant and
applicable federal and state securities laws:
 
NAME OF ASSIGNEE
ADDRESS/FAX NUMBER
       
Dated:                                                                  
                                                               
Signature:                                                                 
                                                                    
Witness:                                                                   
                                                                    

 
 
ASSIGNEE ACKNOWLEDGMENT
 
 
The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the attached Warrant as of the date hereof, including
Section 10 thereof.
 
 
Signature:                                                                                                                                              
 
By:                                                                           
                                                                            
Its:                                                                            
                                                                           
Address:                                                   
                                                                 
                                                                 

 